Title: From Benjamin Franklin to Poellnitz, 21 May 1780
From: Franklin, Benjamin
To: Poellnitz, Friedrich Karl Hans Bruno, baron von


Sir,
Passy, May 21. 1780.
I received the Letter you did me the honour of writing to me the 13th. Inst. I think your determination is prudent, to wait for a Peace, in order to make your Voyage to america. The Inconvenience of being taken by the Enemy, is too great to hazard with your Lady and Family. Be pleased to make my Respects acceptable to her, and believe me to be, with great Regard, and best Wishes for your Prosperity, Sir, Your m. o. & m. h. s.
Mr. Le Baron de Poellnitz près de la Porte D’albret, Maison de l’architecte Bayle à Bordeaux.
